                                                                   USDC SDNY
UNITED STATES DISTRICT COURT                                       DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                      ELECTRONICALLY FILED
UNITED STATES OF AMERICA                                           DOC #: _________________
                                                                   DATE FILED: 1/28/2020
              -against-
                                                                           18 Cr. 287 (AT)
MARIO POWELL,
                                                                        AMENDED ORDER
                          Defendant.
ANALISA TORRES, District Judge:

      Trial having been adjourned to August 10, 2020, it is ORDERED that:

   1. This order replaces the pretrial order issued on December 20, 2019. ECF No. 64.

   2. The parties shall file any motions in limine by June 1, 2020. The parties shall file any
      opposition to any motions in limine by June 8, 2020.

   3. The parties shall submit joint proposed voir dire questions, requests to charge, and
      verdict forms by June 1, 2020. For any proposed voir dire question, request to charge, or
      section of the verdict form on which the parties cannot agree, each party shall clearly set
      forth its proposal and briefly state why the Court should use that question, charge, or
      verdict form section, with citations to supporting authority. The parties shall include with
      their proposed voir dire questions a brief description of the case and a list of names and
      places likely to be mentioned at trial, both to be read to prospective jurors during jury
      selection. At the time of filing, the parties shall submit two courtesy copies of the
      proposed voir dire questions, requests to charge, and verdict forms to the Court. In
      addition, the parties shall e-mail these materials, as Microsoft Word documents, to
      Torres_NYSDChambers@nysd.uscourts.gov.

   4. At the start of trial, the Government shall provide the Court with three hard copies of its
      exhibit list, and two sets of pre-marked documentary exhibits and Section 3500 material
      assembled sequentially in a loose leaf binder, or in separate manila folders labeled with
      the exhibit numbers and placed in a suitable container for ready reference.

   5. The final pretrial conference shall occur at 3:30 p.m. on August 5, 2020, in Courtroom
      15D of the United States Courthouse, 500 Pearl Street, New York, New York 10007.

   6. Trial shall commence at 9:00 a.m. on August 10, 2020. Trial will be conducted from
      9:00 a.m. to 2:15 p.m. with a break from 11:15 to 11:45 a.m. During the jury selection
      and jury deliberation phases, court will be in session from 9:00 a.m. to 5:00 p.m. with a
      break from 1:00 to 2:00 p.m.

      SO ORDERED.

Dated: January 28, 2020
       New York, New York
